DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                           January Term 2014

                         ROBERT LEE DAVIS,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-1410

                               [July 2, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 561991CF000337A.

  Robert Lee Davis, Fort Pierce, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. Guzman v. State, 110 So. 3d 480 (Fla. 4th DCA 2013).

WARNER, TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.